Hutcheson, Justice.
1. The first grant of a new trial shall not be disturbed by the appellate court, unless the plaintiff in error shall show that the judge abused his discretion in granting it, and that the law and facts require the verdict notwithstanding the judgment of the presiding judge.
2. Under the pleadings and the evidence in the instant case the verdict for the plaintiff in error was not demanded, and the judge did not abuse his discretion in granting a new trial.

Judgment affirmed.


All the Justices concw.